—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 3, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Based on the evidence, the jury could have properly inferred that a “forcible stealing” took place (see, Penal Law § 160.00 [1]; People v White, 160 AD2d 970). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Supreme Court correctly denied the defendant’s application for a missing witness charge since the defendant failed to adduce prima facie evidence that the missing witness was under the People’s control (see, People v Gonzalez, 68 NY2d 424).
The prosecutor’s summation comments did not constitute reversible error (see, People v Galloway, 54 NY2d 396). Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.